DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4,9 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Kashio et al (USP 4911053).
Regarding Claim 1, Kashio discloses a keyboard with strum string apparatus comprising:
a keyboard body 120 having a body top side, a body bottom side, a body front side, a body back side, a body left side, and a body right side (Fig. 1);
a microcontroller 155 coupled within the keyboard body;
a power source (inherent) coupled within the keyboard body, the powers source being in operational communication with the microcontroller 155;
a pair of speakers 159 coupled to the keyboard body, the pair of speakers 159 being coupled to the body 120 top side (Fig. 1) and being in operational communication with the microcontroller 155;
a plurality of control buttons 121 coupled to the keyboard body 120, the plurality of control buttons being in operational communication with the microcontroller 155;
a plurality of piano keys 120a coupled to the keyboard body, the plurality of piano keys 120a being in operational communication with the microcontroller 155; and
a strum board 100 coupled to the keyboard body 120, the strum board having a strum base 110 coupled to the keyboard body 120, a pair of bridges 111 coupled to the strum base 110, a plurality of strings 112 extending between the pair of bridges 111, and a pickup TSW coupled to the strum base 110, the pickup being in operational communication with the microcontroller 155.
Regarding Claim 4, Kashio discloses a strum base (Fig. 5) having a plurality of pegs 144, a plurality of strings 135 being coupled to the plurality of pegs 144.
Regarding Claim 9, Kashio (Fig. 1, not numbered) discloses a display coupled to the keyboard body, the display being coupled to the body 120 top side and being in operational communication with the microcontroller 155.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashio et al. in view of Schlessinger (USPGP 20170032775).
Regarding Claim 2, Kashio (applied here in a similar manner as claim 1 above) discloses all features claimed, but does not explicitly teach that the strum base is coupled to the body top side proximal the body right side.
Schlessinger discloses a musical strum controller that discloses a strum base 1 coupled to a body top side proximal a body right side of a keyboard body (Fig. 1). It would have been obvious to one of ordinary skill in the art to adapt the teachings of Kashio with those of Schlessinger, so as to ergonomically arrange the musical instrument interfaces for a musician, as is known in the art to be desirable.
Regarding Claim 3, it would have been an obvious design choice to modify the Kashio/Schlessinger combination so as to arrange the strum base as coupled to the keyboard body right side, so as to ergonomically arrange the musical instrument interfaces for a musician, as is known in the art to be desirable.







Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is allowed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837